Title: To Thomas Jefferson from Cyrus Griffin, 4 March 1801
From: Griffin, Cyrus
To: Jefferson, Thomas



Dear Sir
Wmsburg March 4th. 1801.

Permit me to offer the most sincere congratulations upon your election to the Office of President.
We anticipate with heartfelt pleasure that your wise Administration will reconcile the contending Parties of our common Country.
From early and long attachment, & with the most perfect respect and esteem, I have the honour to be, dear Sir, your faithful & obedient Servant and friend,

Cyrus Griffin.

